DeBRULER, Justice,
dissenting.
As pointed out in the majority opinion, the legal basis for the cross-complaint of the interpleaded personal representative is the claim of the decedent which survives her death by reason of the wrongful death statute. IC. 84-1-1-2; Ind.R.Tr.P. 22. The judgment of the court for the inter-pleaded personal representative should be governed by the distribution plan required by the wrongful death statute and treated the same as though the case had been initially filed as a wrongful death claim by the personal representative. The fact that a claim is brought by a party after being interpleaded does not alter the legal basis for such claim. The nature of a wrongful death judgment is such that it imposes upon the personal representative a duty to distribute damages in accordance with the wrongful death statute. According to I.C. 34-1-1-2, damages go first to medical, hospital, funeral and burial with any remainder to surviving dependents. I agree with the Court of Appeals that such damages do not become a part of the estate of the decedent within the meaning of I.C. 12-1-7-25, restricting liens of the welfare department. The welfare department is therefore entitled to recover the full value of its lien from the settlement proceeds less statutorily required attorney fees and the department's pro rata share of costs.